PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/492,355
Filing Date: 22 Sep 2014
Appellant(s): Skaaksrud, Ole-Petter



__________________
F. Leslie Bessenger III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Summary of the rejection under 35 § USC 103
As the instant invention and related prior art involve multiple technical terms and acronyms, a short synopsis of the technology, the cited references, and how the references correlate to the instant invention, is presented in this section. 
In the art of tracking shipments through wireless communications, a common network arrangement exists in which multiple package “ID nodes” (or “slave nodes”) are detected and managed by a local “master node” (such as a package “ID node” reader that is handheld or mounted to a structure).  
The “ID nodes” that are used in tracking shipments are inserted within packages before being mailed, and are coined “node related to the item being shipped” in the instant claims. These tracking devices are referred to as a “RFID tag” in the primary reference, Wilkinson. These transient tracking devices are referred to as a “wireless identity transmitter” (WIT) in the secondary reference Altman. 
A “master node” used in the art of tracking shipments is often mounted to package collection points such as conveyor belts in package sorting facilities, or to package holding containments such as a package drop-box (e.g., receptacle). The both the instant invention and in the primary reference Wilkinson. Wilkinson refers to this embedded “master node” as “RFID-tag reader 106” throughout its teachings. The “master node” of the secondary reference Altman is referred to as a “proximity broadcast receiver” (PBR).
The basic functionality of the “master node” and the “ID node” remains the same between the instant claims, Wilkinson, and Altman: that is, a stationary “master node” detects proximate “ID nodes” as they come into communication range, then a connection is formed and data is transmitted between the “master node” and the nearby “ID nodes.”

Glossary:
Term of art      /        Instant Claims       /      Wilkinson (primary ref)        /       Altman (secondary ref)
Master node   /    embedded node     /   “RFID-tag reader 106”    /   “proximity broadcast receiver” (PBR)
ID node   /   node related to the item being shipped   / “RFID tag”  /  “wireless identity transmitter” (WIT)





(3) Response to Argument
Rejection of claims 27 – 40 & 42 – 43 under 35 § USC 103

Argument 1: Appellant initially argues, in the last paragraph of pg. 10 through the first partial paragraph of pg. 11, that “Altman simply does not disclose nor suggest that the structure of its WIT’s broadcast message’s header or that the broadcast message contains any type of flag, let alone that the “header portion “includ[es] a status flag” as claimed.”
Examiner respectfully disagrees with Appellant, and asserts that Altman does teach wherein transmissions broadcast by the node related to the item being shipped can include a header portion which includes an indication of a desire to associate with the embedded node. For example, Altman, in [0265], teaches that an embedded node (i.e., a “proximity broadcast receiver”) detects broadcast signals emitted from a nearby “wireless identity transmitter,” and that the signals comprise a “header” which contains “information.” Altman further teaches wherein a “repeating (i.e., relaying) proximity broadcast receiver” receives a relayed “wireless identity transmitter” message and evaluates the “header information” of the message sent from a “wireless identity transmitter” in [0296]. Thus, it is clear that a signal that is broadcast from a “wireless identity transmitter” comprises a header portion from these paragraphs alone. Altman, in [0151], further teaches that the purpose of the “header information” of a message – albeit a message broadcast from “proximity broadcast receiver” (i.e., an embedded node) – is to hold information that may “describe” a message, such as the “subject matter, etc.”, and that a broadcast message may include “flags, or other indicators that any piece of information that is contained within the header portion – such as an indication of its subject matter. In other words, Altman teaches that both the transient “wireless identity transmitter” and “proximity broadcast receiver” emit messages that contain header information, and that this header portion contains (flag) information indicating the subject matter, topic, or reason for the message. 
Throughout Altman, it is clear that the purpose of each message broadcast from a “wireless identity transmitter” is to “associate” (i.e., pair, connect) with a nearby embedded master node (“proximity broadcast receiver”). For example, Altman, in [0127] – [0128], teaches that a “wireless identity transmitter” periodically emits short-range advertising signals in an attempt to be detected by local “scanning” “proximity broadcast receivers” in order to be discovered and form a pairing connection (i.e., association). Altman further teaches that a “wireless identity transmitter” has an intrinsic reason for its emitted advertising messages: that is, to be discovered by and to connect with “proximity broadcast receivers” in [0284], noting that when a “wireless identity transmitter” fails to “pair with one or more particular proximity broadcast receivers,” this can generate an alarm condition. 
Indeed, the main premise behind the emitted “wireless identity transmitter” messages is to associate with, and be managed by, a “proximity broadcast receiver,” as Altman explains throughout its disclosure, including [0005], noting that that the “broadcast identification packets” of a “wireless identity transmitter” is so that “broadcast packets (“broadcast messages”) may be received by physically proximate proximity 
Therefore, Examiner respectfully asserts that Altman teaches wherein messages emitted from a “wireless identity transmitter” can comprise a header portion containing information which flags the “general topic, subject matter, or reason” ([0151]) for the message. Throughout Altman, as explained above, the “general topic, subject matter, or reason” for the advertising signals is so that the “wireless identity transmitter” can be discovered by a nearby scanning embedded “proximity broadcast receiver” which pairs with, and subsequently manages each “wireless identity transmitter” in conjunction with a remote server. Examiner respectfully submits that Altman teaches the above contested limitation for these reasons.

Argument 2: Appellant next argues, in the first full paragraph of pg. 11 through the first partial paragraph of pg. 12, that “Altman’s PBR message is irrelevant” and that it is incorrect to substitute “one type of header information for another” because “there is no disclosure in Altman to suggest that the WIT message could or should have the status flag information provided by the PBR sighting message that is being sent from the PBR to the server. There has been no showing that the PBR could utilize such a status flag from the WIT in the manner the server uses the status flag sent from the PBR, which would render the inclusion of the status flag in the WIT broadcast message pointless. There has been no showing that the WIT has access to the information available to the PBR that the PBR uses when determining what the status flag should be and thus it has 
	Examiner respectfully disagrees, and submits that Appellant’s has failed to illustrate that “Altman’s PBR message is irrelevant.” In contrast, person of ordinary skill would be apprised by Altman’s disclosure that a “wireless identity transmitter” signal comprises a header portion in [0265] & [0296], as explained above. Altman, in [0151], further teaches the purpose of a “header” portion of a message and the information that a header can contain, in the description of a header portion of a message broadcast from “proximity broadcast receiver” (i.e., an embedded node) – which is to hold information that may “describe” a message, such as the “subject matter, etc.”, and that a broadcast message may include “flags, or other indicators that describe the general topic, subject matter, or reason” for the message. Altman clearly teaches that signals from both devices (“wireless identity transmitter” and “proximity broadcast receiver”) comprise a header portion. That Altman describes the contents and purpose of the header portion as it pertains to a signal emitted from a “proximity broadcast receiver” does not preclude this header description from being applied to a message sent from a “wireless identity transmitter.” Indeed, Altman, in [0151], describes the type of information that can be found in a header portion of a transmitted message, and makes no suggestion that information describing “the general topic, subject matter, or reason” for the message would only be found in the header portion of PBR messages. Examiner asserts that a person of ordinary skill in the art of communications would invariably understand that the type of descriptive information found in a PBR message header could be used in – and substituted for – the header portion of a WIT message, as also supplement the header portion a WIT message as described in [0265] & [0296], as Altman makes it clear that both devices send messages with header portions. Examiner notes that the information contained in a header portion describing the “general topic, subject matter, or reason” for the associated message necessarily constitutes a “status flag” of the affixed message. Examiner accordingly asserts that Appellant’s argument appears to mischaracterize the rejection, or is simply focusing on irrelevant, tangential teachings such as “the PBR could utilize such a status flag from the WIT in the manner the server uses the status flag sent from the PBR” and “that the WIT has access to the information available to the PBR that the PBR uses when determining what the status flag should be” – as this functionality is both irrelevant to, and distractive of, the teachings of Altman which clearly show that a header portion of a message – including one sent from a “wireless identity transmitter” – include information such as a status flag indicating the “general topic, subject matter, or reason” for the WIT message. Therefore, Examiner respectfully asserts that Appellant’s arguments regarding the header portion of a message are not persuasive.

Argument 3: Appellant next argues, in the first full paragraph of pg. 12 through the first full paragraph of pg. 13, that “Altman makes clear that the header information in the PBR’s sighting message is separate and different from the flag of the sighting message instead of the flag being included in the header information of the sighting message.”


Argument 4: Appellant next argues, in the first partial paragraph of pg. 13 through the first partial paragraph of pg. 14, that “the rejection makes an inexplicable leap of logic beyond what should be considered reasonable for one of ordinary skill in the art” because “the rejection must first reach a modification of Altman apparently based on nothing more than Altman itself, which does not support such a modification because this is not a simple substitution, or perhaps is based on impermissible hindsight from a reading of Appellant’s own disclosure, to come to the improper conclusion that one of ordinary skill in the art would recognize a reason to modify the WIT broadcast message of Altman to include the status flag of the PBR” and also because “the status flag of the PBR sighting message is not even in a header of the PBR sighting message.”

Examiner respectfully disagrees, as Appellant appears to be simply repeating the exact arguments that have been addressed above. As explained above, Altman teaches that a header portion of a message can contain an indicator – or “flag” – which describes the “subject matter” of the message in at least [0151]. Rather than being “a modification of Altman apparently based on nothing more than Altman itself,” the rejection relies upon the teachings of Altman as a whole, which show that messages from both a WIT and a PBR can contain a header portion (see, e.g. [0265] & [0296], noting that a “wireless identity transmitter” signal comprises a header portion, as explained above). Examiner submits that, rather than being “an inexplicable leap of logic,” the premise that that messages from both a WIT and a PBR can contain a header portion is a teaching of Altman that a person having ordinary skill would glean entirety of Altman’s disclosure. Additionally, Examiner has explained that Altman also teaches wherein the status flag of a PBR sighting message is contained in a header of the PBR sighting message in the Examiner’s response immediately above this one. Moreover, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, Examiner submits that Appellant has failed to show that any “inexplicable leap of logic” was made in applying the cited prior art to the instant claims.

Argument 5: Appellant next argues, in the last paragraph of pg. 14, that “the proposed substitution in Altman would render the header in Altman’s WIT broadcast message unsuitable for its intended purpose, nullifying any conclusion of obviousness that is based on this initial modification to Altman” because “Altman’s WIT broadcast message's header indicates the number of broadcast messages a WIT will send in a cycle so a PBR can ensure that it listens for all broadcasts from the WIT in a cycle. Altman at paragraphs [0265] - [0266]. Substituting the header of Altman’s PBR transmission, which describes messages received from the WIT, the PBR, indications of services with which the PBR is affiliated, or conditions at the time of receipt of the 
Examiner respectfully disagrees, and notes that the teaching of Altman, in [0265] - [0266], that a WIT header may include a “number of broadcast messages a WIT will send in a cycle” does not negate the additional teachings of Altman that explain that a header portion of a message, as per at least, [0151] can flag the “subject matter” of the message. Indeed, Altman, in [0151], teaches that the “header information” of a message can comprise multiple types of information, including “message size, indicators of subject matter, etc.” Therefore, Appellant’s argument that because a header can contain a “number of broadcast messages a WIT will send in a cycle” does not preclude the header portion from also containing an indication of the subject matter is unpersuasive.

Argument 6: Appellant next argues, in the first two full paragraphs of pg. 15, that “A further factual error in the Office Action’s conclusion of obviousness lies in claim 27’s further recitation that “the status flag further indicates that the node related to the item being shipped has data for upload.” The flag in Altman’s PBR transmission does not perform this function. Altman generically discloses that “flags ... that describe the general topic, subject matter, or reason” for the PBR transmission can be included in the PBR transmission. Altman at paragraph [0151].”
Examiner respectfully disagrees, and initially notes that Appellant has cited an important section of Altman, showing that message comprise “flags ... that describe the general topic, subject matter, or reason”, as well as a header portion indicating (i.e., flagging) the “subject matter” of the message sent by PBR’s (Altman, [0151]). Altman the primary purpose for the WIT message. Therefore, Examiner finds Appellant’s argument unpersuasive in view of Altman.

Argument 7: Appellant next argues, in the last partial paragraph of pg. 15 through the last partial paragraph of pg. 16, that “claim 27 requires the same “status fag” that is included in the broadcast signal’s header portion detected by the node processing unit to be part of the association data generated in the “associate[ing]” element of the claim. 
Examiner finds this argument unpersuasive, because as explained above, the broadcast signal of Altman does in fact comprise “a header portion including a status flag” (see, e.g., Examiner’s responses to Appellant’s first two arguments above, which show this fact in detail). Examiner further notes that Appellant has assumed the conclusion within their own argument, which is a well-known logical fallacy. Indeed, Appellant’s argument asserts that Altman does not teach “the “status flag” in the “associate[ing]” element of claim 27” purportedly because “Altman fails to teach or suggest the “the broadcast signal comprising a header portion including a status flag”.” This circular reasoning falls apart immediately upon the realization that Altman does in fact teach wherein the “the broadcast signal comprising a header portion including a status flag” (which has been explained by Examiner in detail above). Nonetheless, Altman, in at least [0005], [0084], [0137] – [0138], [0199], [0205], [0225], & [0254], teaches that a PBR generates a “sightings message” upon receiving a message from a WIT. This sightings message contains, as per [0084], “may include metadata and other information (or "associated data"), such as the sending proximity broadcast receivers' identification information (e.g., device ID, third-party affiliations, etc.), whether the proximity broadcast receiver paired with a wireless identity transmitter, transmissions context information” all of which could reasonably be interpreted as a “status flag,” which is generated on the PBR responsive to receiving the WIT message. Moreover, the fact that a PBR has received a message containing a header with a status flag 

Argument 8: Appellant next argues, in the last partial paragraph of pg. 16 through the first full paragraph of pg. 18, that “Altman fails to teach or suggest “instruct[ing| the node related to the item being shipped to change a transmission output power setting on the node related to the item being shipped to a different transmission output power level when the location of the node related to the item being shipped places the node related to the item being shipped in a temporary custody of the node-enabled logistics receptacle,” as independent claim 27 recites, because “Altman appears to be completely silent regarding the WIT being in a temporary custody of the PBR.”
	Examiner respectfully disagrees, and notes that the present rejection under 35 § USC 103 is based on a combination of references; that is, a combination of Wilkinson in view of Altman. Examiner further notes that Wilkinson is cited as teaching wherein the location of the node related to the item being shipped places the node related to the item being shipped in a temporary custody of the node-enabled logistics receptacle. For example, Wilkinson, in [0030], discloses wherein the “control circuit 104” (i.e., embedded node) of a package receptacle can “detect and then confirm placement of the expected packages within the delivered-package vault.” Wilkinson, in [0045], further discloses wherein “the control circuit 104 can further employ the RFID-tag reader 109 to read RFID tags for packages as those packages are placed inside the delivered-

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628 

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                               
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.